Motion by appellants to amend remittitur granted. Return of the remittitur requested and when returned it will be amended by adding thereto the following: Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellants argued that for the purpose of enabling the Surrogate's Court to make a complete and effective determination as to the allocation of Federal and State estate taxes, section 124 of the Decedent Estate Law and section 56 of the Surrogate's Court Act authorized the acquisition of personal jurisdiction over *Page 473 
respondents (other than respondent Hoener), upon constructive service of process and, as so construed, were consistent with the due process clause of the 14th Amendment to the Federal Constitution. This court held that the aforesaid statutes, if so construed, would be repugnant to that provision of the Federal Constitution and construed the statutes as not authorizing such acquisition of personal jurisdiction.